Citation Nr: 0833157	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  04-28 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for a depressive 
disorder, to include dysthymia, secondary to a back disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1966.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claims for 
service connection for a thoracic spine disorder, a lumbar 
spine disorder and a depressive disorder due to his back 
disorders.  The veteran disagreed and perfected an appeal.

In September 2005 the veteran and his representative 
presented evidence and testimony at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.

In a June 2006 decision, the Board denied service connection 
for claimed bilateral foot disorder and a bleeding ulcer, and 
remanded the claims for service connection for a thoracic 
spine disorder, a lumbar spine disorder and a depressive 
disorder due to his back disorders.  

The claims for a thoracic spine disorder, a lumbar spine 
disorder and a depressive disorder due to his back disorders 
are before the Board on appeal.


FINDINGS OF FACT

1.  The competent medical and other evidence of record 
supports a conclusion that the veteran's thoracic spine 
disorder was not incurred in or aggravated during his active 
duty military service.


2.  The competent medical and other evidence of record 
supports a conclusion that the veteran's lumbar spine 
disorder was not incurred in or aggravated during his active 
duty military service.

3.  The veteran's depressive disorder, to include dysthymia, 
was not caused by a service-connected disability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a thoracic spine 
disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  Entitlement to service connection for a lumbar spine 
disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  Entitlement to service connection for a depressive 
disorder due to a back disorder is not warranted. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his documented in-service back 
injuries resulted in his current back disorders and that 
those back disorders have resulted in his depressive 
disorder.  The Board will first address preliminary matters 
and render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to request that the 
veteran identify private medical treatment records, and to 
seek worker's compensation records and psychological 
treatment records from the period 1977 to the date of the 
order.  After completing the efforts to obtain those records, 
VBA was directed to provide the veteran with a medical 
examination by an orthopedic specialist who was required to 
review the claims folder, and who was requested to answer two 
questions: (1) was preservice "accented dorsal kyphosis" 
permanently increased in severity during service?; and (2) 
are the veteran's thoracic or lumbar injuries a result of his 
active duty service?  Additionally, the Board's remand 
required the examiner to discuss the clinical evidence on 
file and provide a clear explanation of reasons and bases for 
any conclusions drawn.

The Board observes that VA requested the records identified 
in the Remand Order in a letter to the veteran dated July 
2006.  In addition, the veteran was examined by VA physician 
in March 2007.  The examiner specifically provided answers to 
the two questions requested, and the examiner provided a 
sufficient explanation of reasons and bases underlying his 
opinion.  In sum, the Board finds that VBA substantially 
complied with the Remand Order.  In this regard the Board 
observes that although VBA is required to comply with remand 
orders, it is substantial compliance, not absolute compliance 
that is required.  See Dyment v. West, 13 Vet.App. 141, 146-
47 (1999) (holding that there was no Stegall violation when 
the examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order")

The Board recognizes that the veteran's representative 
contended in the September 2008 Informal Hearing Brief that 
the March 2007 examination report was inadequate and did not 
comply with the terms of the Remand Order.  Specifically, the 
veteran's representative contended that there was no 
discussion of clinical evidence in the file, there was no 
clear explanation of reasons for the opinion, and the veteran 
failed to address all favorable evidence to the veteran.  The 
representative noted that the examiner did not address the 
September 1, 1965, and July 2, 1966, entries in the veteran's 
service medical record (SMR) which documented back injuries, 
and the examiner did not address workers compensation records 
of back treatment prior to 1977.  Finally, the representative 
contended that the examiner's report fails to comply with the 
Remand Order because the examiner did not address why heavy 
lifting during service could not have aggravated the 
veteran's pre-existing back condition.

The Board notes, as is further addressed below, that the 
March 2007 VA examiner found, in answer to the two questions 
posed in the Remand Order, that there was no evidence of a 
permanent increased severity or aggravation of the veteran's 
back condition during or as a result of service, and found 
that the in-service lumbar strain was not the same condition 
now manifested.  The examiner stated that he had examined the 
veteran's claims folder, that the clinical evidence he 
considered was found in the examination reports dated August 
18, 1965, March 5, 1966, March 16, 1966, and May 9, 2001.  
Those dates include in-service SMR entries.  That reference 
implicitly states that the examiner considered the in-service 
evidence and that the in-service injury was considered by the 
examiner in reaching his conclusion.  Moreover, the examiner 
concluded that the veteran suffered intervening back injury 
and related that the basis for that conclusion was found in 
post-service employment records in the claims folder.  In 
sum, the Board finds that while the examiner's explanation 
could have been clearer, the examination report was in 
substantial compliance with the Board's June 2006 Remand 
Order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the RO provided the appellant with notice in 
letters dated August 2002 and July 2006, in which the veteran 
was informed what was required to substantiate a claim for 
service connection.  Specifically, the veteran was informed 
that the evidence needed to show that he had an injury in 
military service or a disease that began in or was made worse 
during military service or an event in service causing injury 
or disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in military service.

In addition, each letter notified the appellant in that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records. 

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the veteran was specifically informed of how VA 
determined a disability rating and an effective date in the 
August 2006 letter.  As indicated above, the veteran has 
received notice regarding the first three Dingess elements.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records (SMR), all pertinent VA medical records and all 
private medical records identified by the veteran are in the 
claims file.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  In this case, the veteran was provided 
medical examinations, including in September 2002 and March 
2007.

VA has further assisted the veteran throughout the course of 
this appeal by providing him with statements of the case 
which informed him of the laws and regulations relevant to 
the veteran's claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As indicated in the Introduction, the veteran and 
his representative presented evidence and testimony at a 
September 2005 hearing at the RO before the undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to service connection for a thoracic spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

Because the issues present similar evidence and identical 
law, they will be addressed in a single analysis.


Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease. See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306.  "Clear and unmistakable evidence" is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard. See Vanerson v. West, 
12 Vet. App. 254, 258 (1999) [noting that the "clear and 
convincing" burden of proof, while a higher standard than a 
preponderance of the evidence, is a lower burden to satisfy 
than that of "clear and unmistakable evidence"].  It is an 
"onerous" evidentiary standard, requiring that the 
preexistence of a condition and the no-aggravation result be 
"undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 
(2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) 
(2007).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Analysis

The veteran contends that he injured his back in service and 
that the injuries resulted in his current disabilities.  The 
Board will address each Hickson element in turn with regard 
to each element.

With regard to element (1), the Board observes that the 
veteran was most recently diagnosed with "chronic lower back 
strain with degenerative disk disease and limited motion," 
and "dorsal spine kyphosis with minimal degenerative 
change."  The September 2002 VA examiner diagnosed the 
veteran's condition as "degenerative joint and disc disease 
involving the lumbosacral spine," and "moderate kyphosis 
and minimal degenerative and disc disease involving mid and 
lower thoracic spine."  Thus, Hickson element (1) is 
satisfied as to each claim.

With regard to element (2), a review of the claims folder 
reveals that the veteran's SMR contains a preinduction 
physical examination report noting that the spine and other 
musculoskeletal systems were abnormal with an "accented 
dorsal kyphosis," and several entries regarding complaints 
and treatment of back strain.  As noted above, a veteran will 
be considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007).  
Thus, the Board finds that the veteran does not benefit the 
presumption of soundness.  The evidence is clear and 
unmistakable that "accented dorsal kyphosis" existed at the 
time the veteran was accepted for active duty.  That 
disorder, according to the September 2002 VA medical 
examiner, is limited to the veteran's thoracic spine.

The Veteran's SMR reveals that the veteran presented for 
treatment of low back pain beginning in August 1965, when x-
rays of the veteran's lumbar were negative, and the findings 
were of an acute back strain.  The veteran continued to 
complain of pain of the low back through September 1965, and 
thereafter is an absence of any complaints until March 1966.  
In March 1966, the veteran was admitted to a military 
hospital for one day, where the diagnosis was low back 
strain.  Later that month, it was noted that the veteran had 
full range of motion, no muscle spasm, neural and sensory 
were intact, but with increased lumbar curvature, and the 
impression was a postural back pain.  Additional x-ray 
evidence reveals that the veteran's lumbar spine in March 
1966 was normal.

Although there are several clinical record cover sheets on 
file (Forms 8-275-3), and these forms include a place for 
adding any prohibition or limiting of physical activity 
because of a medical condition, none of these physical 
profile reports were ever completed.  The record reveals that 
the veteran's profile was noted as unchanged and he was 
returned to duty on each occasion.

The veteran was seen in May 1966 in follow up to the March 
1966 exam and the only notation was "negative."  The physical 
examination for service separation in June 1966 noted that 
the spine and other musculoskeletal functions were normal.  
In the accompanying report of medical history, the veteran 
replied in the negative to questions as to whether he had any 
arthritis or rheumatism, bone, joint or other deformity or 
recurrent back pain.

In short, the Board finds that there is no evidence of 
complaints of an injury to the veteran's thoracic spine, nor 
is there any evidence of aggravation of the pre-existing 
"accented dorsal kyphosis" condition.  Indeed, it appears 
that the veteran's thoracic spine was uninvolved during 
service.  Thus, there is no evidence of record to support a 
conclusion that the veteran's thoracic spine was aggravated 
during service.  Thus, Hickson element (2) is not satisfied 
as to the claim for service connection for a thoracic spine 
disorder.  That claim fails on this basis alone.

With regard to the veteran's lumbar spine, the evidence shows 
that the veteran complained of and was treated for a lumbar 
spine strain during service.  For that reason, the Board 
finds that Hickson element (2) is satisfied as to that claim.

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the only medical evidence of record is 
the March 2007 VA examiner's opinion which is squarely 
against the veteran's claim.  The examiner opined that "the 
veteran's lumbar spine strain, which was treated in the 
service, is not the same condition which has now manifested 
subsequent to his job and on-the-job injuries in the post-
service employment."  The examiner further opined that the 
"[C]urrent disabilities of the lumbar spine or thoracic 
spine are not etiologically or causally related to any 
incident, injury, or disease of the active military 
service."  Thus, the competent medical evidence of record 
does not support the veteran's contention that his lumbar 
back disorder is a result of his in-service lumbar back 
strain.

The Board observes that the veteran's contentions that there 
is a medical nexus between his in-service back strain and his 
current lumbar condition are of no probative value.  The 
evidence of record does not indicate that he has the training 
or experience to offer such a medical opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  According to Michigan 
worker's compensation records, the veteran contended that he 
slipped on a conveyor and fell in a pit in February 1996, and 
that the injury was the basis for his compensation.  A 
similar injury was described in a June 1977 report.

The Board notes that the veteran testified in the September 
2005 hearing that his family doctor "suggested" that his 
back condition was related to his military service.  See 
hearing transcript at page 18.  However, there is no 
statement or opinion from the doctor in the veteran's VA 
claims folder.  The Board observes that it is the 
responsibility of the veteran to substantiate his claim, and 
that he has been under notice since the December 2002 rating 
decision that his claim for service connection for a lumbar 
spine disorder failed because there was no evidence of a 
medical nexus between his current back condition and his in-
service injury.  See 38 U.S.C.A. § 5107(a) (West 2002).  In 
addition, the veteran's account of what health care providers 
purportedly said, filtered as it is through a lay person's 
sensibilities, is not competent medical evidence. See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

For those reasons, the Board finds that Hickson element (3) 
is not satisfied by the evidence of record for the veteran's 
claim of service connection for a lumbar spine disorder and 
that the claim fails on that basis.

The Board will briefly address Hickson element (3) with 
regard to the veteran's thoracic spine disorder.  See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995) [the Board has the 
fundamental authority to decide a claim in the alternative].

As noted above, the March 2007 VA medical examiner concluded 
that the veteran's thoracic spine disorder was not related to 
his active duty service.  There is no other competent medical 
evidence of record regarding a nexus between the veteran's 
thoracic spine disorder and his active duty service.  As 
above, the veteran's statements regarding such a nexus, 
including statements any health care provider may have made 
to him regarding such a nexus, are of no probative value.  
See Espiritu supra; see also Robinette supra.  Thus, the 
veteran's claim for service connection for a thoracic spine 
disorder fails on this basis as well.

3.  Entitlement to a depressive disorder, to include 
dysthymia, secondary to a back disorder.

The relevant law and regulations for service connection - in 
general are stated above and will not be repeated here.

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. See 
38 C.F.R. § 3.310(a) (2007); Harder v. Brown, 5 Vet. App. 
183, 187 (1993). Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. 
§ 3.310(a). See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 
11 Vet. App. 509, 512 (1998).



Analysis

The veteran contends that his back conditions have caused 
depression.  The Board will address each Wallin element in 
turn.

With regard to Wallin element (1), as above, the record 
reveals a September 2002 diagnosis of dysthymia.  Thus, 
element (1) is satisfied.

With regard to element (2), as is discussed above, there is 
no evidence that the veteran is service connected for a back 
disability.  Thus, he can not contend that his depression is 
caused by a service-connected back disability.  Element (2) 
is not satisfied and the claim fails for this reason.

The Board further observes that there is no evidence of an 
in-service manifestation of depression and the veteran does 
not contend so.  Moreover, the veteran does not contend any 
nexus between his current psychological condition and an in-
service event or injury.  Thus, there is also no basis for 
service connection under a theory of direct service 
connection.


ORDER

1.  Entitlement to service connection for a thoracic spine 
disorder is denied.

2.  Entitlement to service connection for a lumbar spine 
disorder is denied.

3.  Entitlement to a depressive disorder, to include 
dysthymia, secondary to a back disorder is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


